--------------------------------------------------------------------------------

Exhibit 10.6
 


EXECUTION VERSION


[FORM OF]




NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated April ____, 2008 (the "Non-Competition
Agreement"), is by and among Rick’s Cabaret International, Inc., Texas
corporation, (“Rick’s”) and [Name] (“[Name]”).


W I T N E S S E T H:


WHEREAS, the parties entered into a Purchase Agreement dated March 4, 2008 (the
“Purchase Agreement”), between Jerry [Name] (“[Name]”), Kenneth Meyer (“Meyer”),
Charles McClure (“McClure”), Hotel Development-Texas, Ltd., a Texas limited
partnership (“Hotel Development”), HD Texas Management, LLC, a Texas limited
liability company (“HD”), DPC Holdings, LLC, a Texas limited liability company
(“DPC”), Illusions-Dallas Private Club, Inc., a not-for-profit Texas corporation
(“Illusions”), Rick’s Cabaret International, Inc., a Texas corporation
(“Rick’s), RCI Entertainment (Dallas), Inc., a Texas corporation (“Buyer”) and
RCI Holdings, Inc., a Texas corporation (“RCI”) pursuant to which  pursuant to
which Buyer would acquire 100% of the limited partnership interest of Hotel
Development (the “Partnership Interest”) and 100% of the membership interest in
HD (the “Membership Interest”) and pursuant to which RCI would acquire the Real
Property (the “Transaction”); and


WHEREAS, Hotel Development owns an adult entertainment cabaret known as “The
Executive Club” (the “Club”), located at 8550 North Stemmons Freeway, Dallas,
Texas 75226 (the “Premises”); and


WHEREAS, the parties entered into an Amendment to Purchase Agreement dated April
__, 2008, to set aside an aggregate of 10,500 of the Rick’s LLC Shares to be
held by Robert D. Axelrod, P.C. pursuant to an Escrow Agreement (the “Escrow
Agreement”) ; and


WHEREAS, pursuant to the terms and condition of the Purchase Agreement, [Name]
has agreed to sell to Buyer his ownership interest in Hotel Development and HD
and has agreed to sell to RCI his ownership interest in DPC (the “Acquisition”);
and


WHEREAS, [Name] will benefit from the Transaction; and


WHEREAS, in connection with the Transaction, Buyer, Rick’s and RCI, have agreed
to pay [Name] cash and certain other consideration, as more fully described in
the Purchase Agreement; and


WHEREAS, Buyer, Rick’s and RCI require that [Name] enter into this
Non-Competition Agreement as a condition to Buyer, Rick’s and RCI entering into
the Transaction; and


WHEREAS, [Name] agree to enter into this Non-Competition Agreement in
consideration of acts on the part of Buyer, Rick’s and RCI  as contemplated by
the Transaction; and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, all terms not defined herein shall have the meaning set forth in the
Purchase Agreement, as amended.


NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1.           Covenants.  From and after the date of this Non-Competition
Agreement through and including the five (5) year period immediately following
the date of this Non-Competition Agreement (such five (5) year period, the
“Restricted Period”), [Name] shall not compete with  Rick’s or any of Rick’s
subsidiaries or affiliates, Hotel Development or the Club, and shall not either
individually or jointly, directly or indirectly, whether for compensation or
not, alone or in association with any other person or entity, without the
express written consent of Rick’s:


 
(a)
Own or share in the earnings of, carry on, manage, operate, control, be engaged
in, render services to, solicit customers for, participate in or otherwise be
connected with, any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment in Dallas County, Tarrant
County or any of the adjacent counties thereto; or

 
(b)
Solicit or induce, or attempt to solicit or induce, any employee, independent
contractor, or agent or consultant of Rick’s or the Club to leave his or her
employment or terminate his or her agreement or relationship with Rick’s or the
Club.



2.           Acknowledgments and Agreements of [Name].  [Name] acknowledges and
agrees that:


 
(a)
Due to the nature of Rick’s business, the foregoing covenants place no greater
restraint upon [Name] than is reasonably necessary to protect the business and
goodwill of Rick’s;



 
(b)
These covenants protect a legitimate interest of Rick’s and do not serve solely
to limit Rick’s future competition;



 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(d)
A breach of these covenants by [Name] would cause irreparable damage to Rick’s;



 
(e)
These covenants will not preclude [Name] from becoming gainfully employed
following the closing of the Purchase Agreement;



 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
Rick’s business and goodwill and valuable and extensive trade which Rick’s has
established through its own expense and effort;


 
Non-Competition Agreement - Page 2

--------------------------------------------------------------------------------

 

 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(h)
[Name] has carefully read and considered all provisions of this Non-Competition
Agreement and agrees that all of the restrictions set forth are fair and
reasonable and are reasonably required for the protection of the interests of
Rick’s.



3.           Remedies, Injunction.  In the event of an actual breach of any
provisions of this Non-Competition Agreement by [Name], [Name] agrees that
Rick’s shall be entitled to a temporary restraining order, preliminary
injunction and/or permanent injunction restraining and enjoining [Name] from
violating the provisions herein.  Nothing in this Non-Competition Agreement
shall be construed to prohibit Rick’s from pursuing any other available remedies
for such breach or threatened breach, including the recovery of damages from
[Name].  [Name] further agrees that, for the purpose of any such injunction
proceeding, it shall be presumed that Rick’s legal remedies would be inadequate
and that Rick’s would suffer irreparable harm as a result of any violation of
the provisions of this Non-Competition Agreement by [Name].


4.           Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  [Name] further agrees that such covenants
and/or any portion thereof are severable, separate and independent, and should
any specific restriction or the application thereof, to any person, firm,
corporation, or situation be held to be invalid, that holding shall not affect
the remainder of such provisions or covenants.


5.           General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph (a).  Notices delivered
person­ally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of three (3) days after mailing; and overnight
delivery service shall be deemed delivered one (1) day after depositing with the
overnight delivery service.



 
If to Rick’s, Buyer
Eric Langan, President

 
Or RCI:
10959 Cutten Road

Houston, Texas 77066


 
Non-Competition Agreement - Page 3

--------------------------------------------------------------------------------

 
 
 
With a copy to:
Mr. Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007


 
If to [Name]:
[Name]

_______________________
_______________________
_______________________


 
With a copy to:
_______________________

_______________________
_______________________




 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to principles of conflict of laws.



 
(c)
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



 
(d)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the agreement of [Name] not
to compete with Rick’s.



 
(e)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and that no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Non-Competition Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.



 
(f)
Assignment.  The rights and benefits of Rick’s under this Non-Competition
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of Rick’s.  The rights of [Name] hereunder are personal and
nontransferable except that the rights and benefits hereof shall inure to the
benefit of the heirs, executors and legal representatives of [Name].


 
Non-Competition Agreement - Page 4

--------------------------------------------------------------------------------

 

 
(g)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.





IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
______ day of April, 2008.





 
RICK’S CABARET INTERNATIONAL, INC.
             
By:
 
   
Eric Langan, President
             
 
 
[Name], Individually

 
 
 Non-Competition Agreement - Page 5

--------------------------------------------------------------------------------